UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)


Denise Carlon, Esquire
                                                                          Order Filed on August 20, 2019
KML Law Group, P.C.                                                       by Clerk U.S. Bankruptcy Court
216 Haddon Avenue, Suite 406                                                  District of New Jersey
Westmont, NJ 08108
Main Phone: 609-250-0700
dcarlon@kmllawgroup.com
Attorneys for Secured Creditor
CIT Bank, N.A., fka One West Bank, N.A., fka One
West Bank, FSB                                            Case No.: 17-18935 JKS

                                                          Adv. No.:
In Re:
                                                          Hearing Date: 7/25/19 @ 10:00 a.m..
         Bradley E. Boyle, Laurie S. Boyle
                                                          Judge: John K. Sherwood.
Debtors.




 ORDER CURING POST-PETITION ARREARS & RESOLVING CERTIFICATION OF
                             DEFAULT

     The relief set forth on the following pages, numbered two (2) through two (2) is hereby
ORDERED.




  DATED: August 20, 2019
(Page 2)
Debtor: Bradley E. Boyle, Laurie S. Boyle
Case No: 17-18935 JKS
Caption of Order: ORDER CURING POST-PETITION ARREARS AND RESOLVING
CERTIFICATION OF DEFAULT
_________________________________________________________________________________
       This matter having been brought before the Court by KML Law Group, P.C., attorneys for Secured
Creditor, CIT Bank, N.A., fka One West Bank, N.A., fka One West Bank, FSB, Denise Carlon appearing,
upon a motion to vacate the automatic stay as to real property located at 282 Wax Myrtle Trail, Southern
Shores, NC, 27949, and it appearing that notice of said motion was properly served upon all parties
concerned, and this Court having considered the representations of attorneys for Secured Creditor and Scott
D. Sherman, Esquire, attorney for Debtors, and for good cause having been shown
        It is ORDERED, ADJUDGED and DECREED that as of July 23, 2019, Debtors are in arrears
outside of the Chapter 13 Plan to Secured Creditor for payments due December 2018 through July 2019 for a
total post-petition default of $14,760.89 ( 8 @ $2,041.79, $1,573.43 less suspense); and
        It is further ORDERED, ADJUDGED and DECREED that the balance of the arrears in the
amount of $14,760.89 shall be added to the affidavit of amount due and paid through Debtors’ Chapter 13
plan; and
        It is further ORDERED, ADJUDGED and DECREED that regular mortgage payments are to
resume August 1, 2019, directly to Secured Creditor’s servicer, LoanCare, LLC, P.O. Box 37628,
Philadelphia, PA 19101 (Note: the amount of the monthly mortgage payment is subject to change according
to the terms of the note and mortgage); and
        It is further ORDERED, ADJUDGED and DECREED that for the Duration of Debtors’ Chapter
13 bankruptcy proceeding, if any of the cure payments or regular monthly mortgage payments are not made
within thirty (30) days of the date said payment is due, Secured Creditor may obtain an Order Vacating
Automatic Stay as to Real Property by submitting a Certification of Default to the Court indicating such
payment is more than thirty days late, and Debtors shall have fourteen days to respond; and
        It is further ORDERED, ADJUDGED and DECREED that a copy of any such application,
supporting certification, and proposed Order must be served on the Trustee, Debtors, and Debtors’ counsel at
the time of submission to the Court; and
         It is further ORDERED, ADJUDGED and DECREED that Secured Creditor is hereby awarded
reimbursement of fees and costs in the sum of $350.00 for attorneys’ fees, which is to be paid through
Debtors’ Chapter 13 plan; and
        It is further ORDERED, ADJUDGED and DECREED that Secured Creditor’s Motion for Relief
is hereby resolved.
